Title: From Benjamin Franklin to Robert R. Livingston, 22[–26] July 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


          
            
              Sir,
              Passy, July 22d.[–26] 1783.
            
            You have complained sometimes with reason of not hearing often from your foreign Ministers; we have had cause
              to make the same Complaint, six full Months having
              intervened between the latest Date of your preceeding Letters, and the receipt of
              those per Capt. Barney. During all
              this Time we were ignorant of the Reception of the Provisional Treaty, and the
              Sentiments of Congress upon it, which if we had recd. sooner, might have forwarded the
              Proceedings on the Definitive Treaty, and perhaps brought them to a Conclusion at a
              time more favourable than the present. But these occasional Interruptions of
              Correspondence are the inevitable Consequences of a State of War & of such remote
              Situations.
            Barney had a short Passage, and arrived some Days before Col. Ogden, who also brought
              Dispatches from you, all of which are
              come safe to hand.
            We, the Commissioners, have in our joint Capacity written a Letter to you, which you
              will receive with this. I shall now
              answer yours of March 26. May 9 & May 31st. It gave me great Pleasure to learn by
              the first, that the News of the Peace diffused general Satisfaction. I will not now
              take upon me to justify the apparent Reserve respecting this Court at the Signature,
              which you disapprove. We have touch’d upon it in our general Letter. I do not see,
              however, that they have much Reason to complain of that Transaction. Nothing was
              stipulated to their Prejudice, and none of the Stipulations were to have force, but by
              a subsequent Act of their own. I suppose indeed that they have not complained of it,
              or you would have sent us a Copy of the Complaint, that we might have answer’d it. I
              long since satisfy’d Count de V. about it here. We did what appear’d to all of us best at the
              time, and if we have done Wrong, the Congress will do right, after hearing us, to
              censure us. Their Nomination of five Persons to the Service, seems to mark that they
              had some Dependance on our joint Judgment; since one alone could have made a Treaty by
              Direction of the French Ministry, as well as twenty. I will only
              add, that with respect to myself, neither the Letter from M. Marbois handed to us
              thro’ the British Negociators, (a suspicious Channel) nor the Conversations respecting
              the Fishery, the Boundaries, the Royalists &ca. recommending Moderation in our
              Demands, are of Weight sufficient in my Mind to fix an Opinion that this Court wish’d
              to restrain us in obtaining any Degree of Advantage we could prevail on our Enemies to
              accord; since those Discourses are fairly resolvable, by supposing a very natural
              Apprehension, that we, relying too much on the Ability of France to continue the War
              in our Favour, & supply us constantly with Money, might insist on more Advantages
              than the English would be willing to grant, and thereby lose the Opportunity of making
              Peace so necessary to all our Friends.
            I ought not however to conceal from you that one of my Colleagues is of a very different Opinion from me in
              these Matters. He thinks the French Minister one of the greatest Enemies of our
              Country, that he would have straitned our Boundaries to prevent the Growth of our
              People, contracted our Fishery to obstruct the Increase of our Seamen, & retained
              the Royalists among us to keep us divided; that he privately opposes all our
              Negociations with foreign Courts, and afforded us during the War the Assistance we
              received, only to keep it alive, that we might be so much the more weaken’d by it:
              That to think of Gratitude to France is the greatest of Follies, and that to be
              influenc’d by it, would ruin us. He makes no Secret of his having these Opinions,
              expresses them publickly, sometimes in presence of the English Ministers; and speaks of hundreds of Instances which he could produce in Proof of them,
              none however have yet appear’d to me, unless the Conversations & Letter
              abovementioned are reckoned such. If I were not convinced of the real Inability of
              this Court to furnish the farther Supply’s we asked, I should suspect these Discourses of a Person
              in his Station, might have influenced the Refusal; but I think they have gone no
              farther than to occasion a Suspicion, that we have a considerable Party of
              Antigallicans in America, who are not Tories, and consequently to produce some Doubts
              of the continuance of our Friendship. As such Doubts may hereafter have a bad Effect,
              I think we cannot take too much Care to remove them; and it is therefore I write this
              to put you on your guard, (believing it my Duty, tho’ I know that I hazard by it a
              mortal Enmity) and to caution you respecting the Insinuations of this Gentleman
              against this Court, & the Instances he supposes of their Ill-Will to us, which I
              take to be as imaginary as I know his Fancies to be, that Count de V. and myself are
              continually plotting against him & employing the News Writers of Europe to
              depreciate his Character, &ca. but as Shakespear says, “Trifles light as Air,
                &ca.” I am persuaded however
              that he means well for his Country, is always an honest Man, often a Wise One, but
              sometimes and in some things, absolutely out of his Senses.
            When the Commercial Article, mentioned in yours of the 26th. was struck out of our proposed Preliminaries
              by the British Ministry, the Reason given was that sundry Acts of Parliament still in
              force were against it, and must be first repealed, which I believe was really their
              Intention; and sundry Bills were accordingly brought in for that purpose: But new
              Ministers with different Principles succeeding, a Commercial
              Proclamation totally different from those Bills has lately appear’d. I send inclosed a
              Copy of it. We shall try what can be
              done in the definitive Treaty towards setting aside that Proclamation: But if it
              should be persisted in, it will then be a Matter worthy the attentive Discussion of
              Congress, whether it will be most prudent to retort with a similar Regulation in order
              to force its Repeal (which may possibly tend to bring on another Quarrel) or to let it
              pass without Notice, and leave it to its own Inconvenience, or rather Impracticability
              in the Execution, and to the Complaints of the West India Planters, who must all pay
              much dearer for our Produce under those Restrictions. I am not enough Master of the
              Course of our Commerce to give an Opinion on this particular Question; and it does not
              behove me to do it; yet I have seen so much Embarrassment and so little Advantage in
              all the restraining & Compulsive Systems, that I feel myself strongly inclined to
              believe that a State which leaves all her Ports open to all the World upon equal
              Terms, will by that means have foreign Commodities cheaper, sell its own Productions
              dearer, and be on the whole the most prosperous. I have heard some Merchants say, that there is
              ten per Ct. difference between Will you buy? and Will you sell? When Foreigners bring us their Goods, they
              want to part with them speedily, that they may purchase their Cargoes & dispatch
              their Ships which are at constant Charges in our Ports; we have then the Advantage of
              their Will you buy? and when they demand our Produce we
              have the Advantage of their Will you sell? and the
              concurring Demands of a Number also contribute to raise our Prices. Thus both these
              Questions are in our Favour at home, against us abroad.— The employing however of our
              own Ships and raising a Breed of Seamen among us, tho’ it should not be a matter of so
              much private Profit as some imagine, is nevertheless of political Importance &
              must have Weight in considering this Subject.
            The Judgment you make of the Conduct of France in the Peace, and the greater Glory
              acquired by her Moderation than even by her Arms,
              appears to me perfectly just. The
              Character of this Court and Nation seems of late Years to be considerably changed. The
              Ideas of Aggrandisement by Conquest, are out of Fashion; & those of Commerce are
              more enlightened, and more generous than heretofore. We shall soon, I believe, feel
              something of this, in our being admitted to a greater Freedom of Trade with their
                Islands, The Wise here think France
              great enough; and its Ambition at present seems to be only that of Justice and
              Magnanimity towards other Nations, Fidelity & Utility to its Allies.
            The Ambassador of Portugal was much pleased with the Proceedings relating to their
              Vessel which you sent me, and assures me they will have a good Effect at his Court. He
              appears extreamly desirous of a Treaty with our States; I have accordingly proposed to
              him the Plan of one, (nearly the same with that sent me for Sweden) and after my
              agreeing to some Alterations, he has sent it to his Court for Approbation. He told me at Versailles last Tuesday that he expected its Return to him on
              Saturday next, and anxiously desired that I would not dispatch our Pacquet without it,
              that Congress might consider it, and if approved, send a Commission to me or some
              other Minister, to sign it. I venture to go thus far in treating, on the Authority
              only of a kind of general Power, given formerly by a Resolution of Congress, to Messrs. Franklin, Dean, &
                Lee: but a special Commission seems
              more proper to compleat a Treaty, and more agreable to the usual Forms of such
              Business.
            I am in just the same Situation with Denmark: That Court by its Minister here has
              desired a Treaty with us. I have proposed a Plan formed on that sent me for
                Sweden; it has been under
              Consideration some time at Copenhaguen, and is expected here this Week, so that I may
              possibly send that also by this Conveyance. You will have seen by my Letter to the
              Danish Prime Minister that I did not forget the Affair of the Prizes. What I then
              wrote produced a verbal Offer made me here, of £10,000 Sterling proposed to be given
              by his Majesty to the Captors, if I would accept it as a full discharge of our Demand.
              I could not do this, I said, because it was not more than a fifth Part of the
              estimated Value. In answer I was told
              that the Estimation was probably extravagant, that it would be difficult to come at
              the Knowledge of their true Value, and that whatever they might be worth in
              themselves, they should not be estimated as of such Value to us, when at Bergen, since
              the English probably watch’d them, and might have retaken them in their Way to
              America; at least they were at the common Risque of the Seas and Enemies, and the
              Insurance was a considerable Draw-Back: That this Sum might be considered as so much
              saved for us by the Kings Interference; for that if the English Claimants had been
              suffer’d to carry the Cause into the common Courts, they must have recover’d the
              Prizes by the Laws of Denmark: It was added that the Kings Honour was concerned; that
              he sincerely desired our Friendship, but he would avoid, by giving this Sum in the
              Form of a Present to the Captors, the Appearance of its being exacted from him as the Reparation of an
              Injury, when it was really intended rather as a Proof of his strong Disposition to
              cultivate a good Understanding with us. I reply’d that the Value might possibly be
              exaggerated; but that we did not desire more than should be found just upon Enquiry;
              and that it was not difficult to learn from London what Sums were insured upon the
              Ships & Cargos which would be some Guide; and that a reasonable Abatement might be
              made for the Risque; but that the Congress could not in Justice to their Mariners
              deprive them of any Part that was truely due to those brave Men, whatever Abatement
              they might think fit to make (as a Mark of their Regard for the Kings Friendship) of
              the Part belonging to the Publick: that I had however no Instructions or Authority to
              make any Abatement of any kind, and could therefore only acquaint the Congress with
              the Offer & the Reasons that accompanied it, which I promised to state fully and
              candidly, (as I have now done) and attend their Orders: desiring only that it might be
              observed, we had presented our Complaint with Decency, that we had charged no Fault on
              the Danish Government but what might arise from Inattention or Precipitancy, and that
              we had intimated no Resentment but had waited with Patience & Respect the King’s
              Determination, confiding that he would follow the equitable Disposition of his own
              Breast, by doing us Justice, as soon as he could do it with Conveniency; that the best
              and wisest Princes sometimes err’d, that it belong’d to the Condition of Man, and was
              therefore inevitable; and that the true honour in such Cases consisted not in
              disowning or hiding the Error, but in making ample Reparation. That tho’ I could not
              accept what was offer’d on the Terms proposed, our Treaty might go on, and its
              Articles be prepar’d and consider’d; and in the meantime I hop’d his Danish Majesty
              would reconsider the Offer and make it more adequate to the Loss we had sustained.
              Thus that Matter rests; but I hourly expect to hear farther, and perhaps may have more
              to say on it before the Ship’s Departure. I shall be glad to have the Proceedings you
              mention respecting the Brig. Providentia. I hope the Equity and Justice of our Admiralty Courts respecting the Property of
              Strangers will Always maintain their Reputation; and I wish particularly to cultivate
              the Disposition of Friendship towards us apparent in the late Proceedings of Denmark,
              as the Danish Islands may be of use to our West India Commerce, while the English
              impolitic Restraints continue.
            The Elector of Saxony, as I understand from his Minister here, has Thoughts of
              sending one to Congress, and proposing a Treaty of Commerce & Amity with us. Prussia has likewise an Inclination to
              share in a Trade with America, and the Minister of that Court tho’ he has not directly
              proposed a Treaty, has given me a Paquet of Lists of the Several sorts of Merchandize
              they can furnish us with, which he requests me to send to America for the Information
              of our Merchants.—
            
            I have received no Answer yet from Congress to my Request of being dismissed from
              their Service. They should methinks
              reflect, that if they continue me here, the Faults I may henceforth commit thro’ the
              Infirmities of Age, will be rather theirs than mine.
            I am glad my Journal afforded you any Pleasure, I will as you desire endeavour to
              continue it.
            I thank you for the Pamphlet. It
              contains a great deal of Information respecting our Finances. We shall as you advise
              avoid publishing it. But I see they are publishing it in the English Papers. I was
              glad I had a Copy authenticated by the Signature of Secrey. Thomson, by which I could
              assure M. De Vergennes that the Money Contract I had made with him was ratified by Congress, he having just
              before express’d some Uneasiness to me at its being so long neglected. I find it was
              ratified soon after it was received; but the Ratification, except in that Pamphlet,
              has not yet come to hand.—
            I have done my best to procure the farther Loan directed by the Resolution of
              Congress. It was not possible. I write on that Matter to Mr. Morris.
            I wish the Rest of the Estimates of Losses and Mischiefs were come to hand; they
              would still be of use.
            Mr Barclay has in his Hands the Affair of the Alliance & Bonhomme Richard. I will afford him all the Assistance in my
              Power. But it is a very perplex’d Business. That Expedition, tho’ for particular
              Reasons under American Commissions & Colours, was carried on at the King’s Expence
              & under his Orders. M. de Chaumont was the Agent appointed by the Minister of the
              Marine to make the Out-fit. He was also chosen by all the Captains of the Squadron, as
              appears by an Instrument under their Hands, to be their Agent, receive, sell and
              divide Prizes &ca. The Crown
              bought two of them at Public Sale, and the Money I understand is lodg’d in the Hands
              of a responsible Person at L’Orient. M. De Chaumont says he has given in his Accounts
              to the Marine, and that he has no more to do with the Affair, except to receive a
              Ballance due to him. That Account
              however is I believe unsettled, & the Absence of some of the Captains is said to
              make another Difficulty which retards the Completion of the Business. I never paid or
              received any thing relating to that Expedition, nor had any other Concern in it, than
              barely ordering the Alliance to join the Squadron at M. de Sartines Request. I know not whether the other Captains will not
              Claim a Share in what we may obtain from Denmark, tho’ the Prizes were made by the
              Alliance when separate from the Squadron. If so, that is another Difficulty in the Way
              of making any Abatement in our Demand without their Consent.
            
            I am sorry to find that you have Thoughts of quitting the Service. I do not think your Place can be easily well
              supplied. You mention that an entire new Arrangement with respect to foreign-Affairs
              is under Consideration. I wish to know whether any Notice is likely to be taken in it
              of my Grandson. He has now gone through an Apprenticeship of near seven Years in the
              Ministerial Business, and is very capable of serving the States in that Line, as
              possessing all the Requisites of Knowledge, Zeal, Activity, Language & Address. He
              is well liked here, and Count de Vergennes has express’d to me in warm Terms his very
              good Opinion of him. The late Swedish Ambassador Count de Creutz, who is gone home to
              be Prime Minister, desired I would endeavour to procure his being sent to Sweden with
              a Public Character, assuring me that he should be glad to receive him there as our
              Minister, and that he knew it would be pleasing to the King. The present Swedish
              Ambassador has also proposed the same thing to me, as you will see by a Letter of his
              which I enclose. One of the Danish
              Ministers, Mr. Walterstorf, (who will probably be sent in a Public Character to
              Congress) has also expressed his Wish that my Grandson may be sent to Denmark. But it is not my Custom to sollicit
              Employments for my self or any of my Family, and I shall not do it in this Case. I
              only hope that if he is not to be employed in your new Arrangement, I may be informed
              of it as soon as possible, that while I have Strength left for it, I may accompany him
              in a Tour to Italy returning thro’ Germany, which I think he may make to more
              Advantage with me than alone, and which I have long promised
              to afford him, as a Reward for his faithful Service, and his tender filial Attachment
              to me.
          
          
            
              July 25th.
            
            While I was writing the above Mr. Walterstorff came in, &
              deliver’d me a Pacquet from M. de Rosencrone the Danish Prime Minister; containing the
              Project of the Treaty with some proposed Alterations, and a Paper of Reasons in
              support of them. Fearing that we
              should not have time to copy them, I send herewith the Originals, relying on his
              Promise to furnish me with Copies, in a few Days. He seems to think that the Interest of the
              Merchants is concerned in an immediate Conclusion of the Treaty that they may form
              their Plans of Commerce, and wished to know
              whether I did not think my general Power above mentioned sufficient for that purpose.
              I told him I thought a particular Commission more agreable to the Forms, but if his
              Danish Majesty would be content for the present with the general Authority formerly
              given to me, I believed I might venture to act upon it, reserving by a separate
              Article, to Congress, a Power of shortning the Term, in Case any Part of the Treaty
              should not be to their Mind, unless the Alteration of such Part should hereafter be
              agreed on.
            The Prince de Deux-ponts was lately at Paris, and apply’d to me for Information
              respecting a Commerce which is desired between the Electorate of Bavaria &
                America. I have it also from a good
              hand at the Court of Vienna, that the Emperor is desirous of establishing a Commerce
              with us from Trieste as well as Flanders, & would make a Treaty with us if
              proposed to him: Now that our Trade is
              laid open, and no longer a Monopoly to England, all Europe seems desirous of sharing
              in it, and for that purpose to cultivate our Friendship. That it may be better known
              every where, what sort of People, & what kind of Government they will have to
              treat with, I prevailed with our Friend, the Duke de la Rochefoucault to translate our
              Book of Constitutions into French, and I presented Copies to all the foreign
              Ministers. I send you One herewith. They are much admired by the Politicians here, and
              it is thought will induce considerable Emigrations of substantial People from
              different Parts of Europe to America. It is particularly a Matter of Wonder, that in
              the Midst of a cruel War raging in the Bowels of our Country, our Sages should have
              the firmness of Mind to sit down calmly and form such compleat Plans of Government.
              They add considerably to the Reputation of the United States.
            I have mentioned above the Port of Trieste, with which we may possibly have a
              Commerce; and I am told that many useful Productions and Manufactures of Hungary may
              be had extreamly cheap there. But it
              becomes necessary first to consider how our
              Mediterranean Trade is to be protected from the Corsaires of Barbary. You will see by
              the enclosed Copy of a Letter I received from Algier, the Danger two of our Ships
              escaped last Winter. I think it not
              improbable that those Rovers may be Privately encouraged by the English to fall upon
              us; and to prevent our Interference in the carrying Trade; for I have in London heard
              it as a Maxim among the Merchants, that if there were no
                Algiers it would be worth Englands while to build one. I wonder however that
              the rest of Europe do not combine to destroy those Nests, and secure Commerce from
              their future Piracies.— I made the Grand Master of Malta a Present of one of our
              Medals in Silver writing to him a Letter of which I enclose a Copy; and I believe our People will be kindly
              received in his Ports; but that is not sufficient; and perhaps now we have Peace, it
              will be proper to send Ministers with suitable Presents to establish a Friendship with
              the Emperor of Morrocco, and the other Barbary States if possible. Mr. Jay will inform
              you of some Steps that have been taken by a Person at Alicant without Authority,
              towards a Treaty with that Emperor. I
              send you herewith a few more of the
              abovementioned Medals which have given great Satisfaction to this Court and Nation. I
              should be glad to know how they are liked with you.
            Our People who were Prisoners in England are now all discharged. During the whole
              War, those who were in Forton Prison near Portsmouth, were much befriended by the
              constant charitable Care of Mr. Wren, a Presbyterian Minister there, who spared no
              Pains to assit them in their Sickness & Distress, by procuring and distributing
              among them the Contributions of good Christians, and prudently dispensing the
              Allowance I made them, which gave him a great deal of Trouble,
              but he went thro’ it chearfully. I think some Public Notice should be taken of this
              good Man. I wish the Congress would enable me to make him a Present, and that some of
              our Universities would confer upon him the Degree of Doctor.
            The Duke of Manchester, who has always been our Friend in the House of Lords, is now
              here as Ambassador from England. I dine with him to Day (26th.) and if any thing of
              Importance occurs, I will add it in a Postscript.
            Be pleased to present my dutiful Respects to the Congress, assure them of my most
              faithful Services, and believe me to be, with great & sincere Esteem, Sir, Your
              most obedient & most humble Servant.
            
              B Franklin
              Honble: Robt. R. Livingston Esqr:
            
          
        